Citation Nr: 0431024	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a left hip disorder, as 
secondary to service-connected post-operative meniscectomies 
of the left knee with degenerative changes, Pellegrini Steida 
disease of the right knee, or right hip degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1973 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, that denied entitlement to service connection for a 
left hip disorder on both a direct and secondary basis.  
However, in his November 2002 substantive appeal, the veteran 
limited the issue on appeal to secondary service connection.


FINDING OF FACT

A left hip disorder was not caused or aggravated by the 
veteran's service-connected post-operative meniscectomies of 
the left knee with degenerative changes, Pellegrini Steida 
disease of the right knee, or right hip degenerative joint 
disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
hip disorder, as secondary to service-connected post-
operative meniscectomies of the left knee with degenerative 
changes, Pellegrini Steida disease of the right knee, or 
right hip degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2003.  The veteran was 
told of the requirements to successfully establish 
entitlement to service connection on a secondary basis, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence in his possession 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the June 2001 
rating decision, any defect with respect to its timing was 
harmless error because the veteran did not produce any 
additional information or evidence upon receiving the 
content-complying notice in December 2003.  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice.  See 38 U.S.C.A § 7261; Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded a VA medical 
examination in October 2001.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


II.  Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left hip disorder on a secondary basis.  

The veteran has been diagnosed as having bursitis of the left 
hip.  In October 2001, he was afforded a VA examination.  The 
doctor reviewed the claims folder.  The doctor concluded that 
the veteran's left trochanteric bursitis was not related to 
his service-connected bilateral knee and right hip 
conditions.  

VA outpatient treatment records show that in April 2002, the 
veteran was seen for consultation due to chronic pain.  His 
chart, including of VA records dated from 1998 to present, 
was reviewed.  The veteran reported that he had been told 
that his problems with bursitis were probably secondary to 
his bilateral knee condition.  The doctor's assessment 
included chronic hip pain secondary to bursitis "ff SC 
injuries and surgery."  

The opinion by the VA doctor in October 2001 expressly 
refutes any relationship between the veteran's trochanteric 
bursitis of the left hip and his service-connected bilateral 
knee and right hip disorders.  The doctor's opinion is 
definitive and based upon examination of the veteran and a 
review of the claims folder.  The opinion, therefore, is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

By contrast, it is unclear whether the VA doctor in April 
2002 was providing a medical opinion or merely transcribing a 
history related by the veteran.  Evidence that is simply 
information recorded by a physician, unenhanced by any 
additional medical comment by that physician, does not 
satisfy the nexus requirement.  Dolan v. Brown, 9 Vet. App. 
358, 363 (1996); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore, at 409.  

Even if the Board were to accept the April 2002 doctor's 
assessment as a medical opinion, it is not as clear and 
conclusive as the opinion by the October 2001 VA doctor.  The 
April 2002 doctor's assessment was chronic hip pain secondary 
to bursitis "ff SC injuries and surgery," whereas, the 
October 2001 doctor unambiguously stated that that the 
veteran's left trochanteric bursitis was not related to his 
service-connected bilateral knee and right hip conditions.  
Accordingly, the April 2002 assessment it is not found to be 
as persuasive as the October 2001 medical opinion.

Any contentions by the veteran that his left hip bursitis is 
somehow related to the service-connected knee and right hips 
disorder are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Likewise, his allegation that he has been 
told that his bursitis was probably secondary to his 
bilateral knee condition is not competent.  "Hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
current left hip disorder is not related to his service-
connected post-operative meniscectomies of the left knee with 
degenerative changes, Pellegrini Steida disease of the right 
knee, or right hip degenerative joint disease.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to service connection for a left hip disorder, as 
secondary to service-connected post-operative meniscectomies 
of the left knee with degenerative changes, Pellegrini Steida 
disease of the right knee, or right hip degenerative joint 
disease, is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



